DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this office action.

Response to Amendment
This Office Action is in response to applicant’s communication filed on March 14th, 2022. The applicant’s remark and amendments to the claims were considered with the results that follow.
In response to the last Office Action, claims 1, 3, and 15-17 have been amended. As a result, claims 1-20 are pending in this application.

Response to Arguments
Applicant’s argument, see pg. 8-9, filed on March 14th, 2022, with respect to the rejection of independent claims 1, 15, and 16 as amended under 35 U.S.C 103, where the applicant asserts that the prior arts do not teach or suggest the newly amended claims reciting, "regard to establishments, identifying users within a selected area of an establishment, a host, accessing host preference data, host preference data comprising schedule dependent preferences and objectives, and filtering a playlist according to host preference data" as recited in amended independent claims 1, 15, and 16.  The examiner agreed that the applied reference, Hernandez, does not teach or suggest the above limitations, therefore the argument have been fully considered and are persuasive. The rejection has been withdrawn in claims 1, 3, and 15-17. However, upon further consideration, a new ground of rejection is made in view of U.S Patent Application Publication 2013/0018897 issued to Martinez et al. (hereinafter as " Martinez ") is shown to teach the amended limitation.

Martinez teaches "regard to establishments, identifying users within a selected area of an establishment, a host, accessing host preference data, host preference data comprising schedule dependent preferences and objectives" (See Martinez: [0146]-[0147]; Before guests arrive, the host sets the stereo to play. Initially, the entertainment system only plays the music the host likes. As guests arrive, their presence is detected via their local W4 devices, their playlists and preferences of each guest are determined and add new tracks are added to the playlist or mixed into the re-mix. The host can also set filters ahead of time in order to flavor the playlist to the host's liking and the event, e.g. avoiding media with explicit lyrics or themes when children are at an event),

filtering, by the processor in real-time, the playlist according to the schedule dependent preferences and objectives The playlists and favorite songs of all users present at the location can be compared, determining overlaps, similarities, and matching tracks or styles to create a composite playlist. The playlist can additionally be filtered using filter criteria 952 to exclude media that falls within defined categories. For example, a coffee house may choose to filter out heavy metal or rap music or music having offensive lyrics... As users come and go from the environment).

As such, Martinez teaches "regard to establishments, identifying users within a selected area of an establishment, a host, accessing host preference data, host preference data comprising schedule dependent preferences and objectives" (See Martinez: [0146]-[0147]; Before guests arrive, the host sets the stereo to play. Initially, the entertainment system only plays the music the host likes. As guests arrive, their presence is detected via their local W4 devices, their playlists and preferences of each guest are determined and add new tracks are added to the playlist or mixed into the re-mix. The host can also set filters ahead of time in order to flavor the playlist to the host's liking and the event, e.g. avoiding media with explicit lyrics or themes when children are at an event),

filtering, by the processor in real-time, the playlist according to the schedule dependent preferences and objectives The playlists and favorite songs of all users present at the location can be compared, determining overlaps, similarities, and matching tracks or styles to create a composite playlist. The playlist can additionally be filtered using filter criteria 952 to exclude media that falls within defined categories. For example, a coffee house may choose to filter out heavy metal or rap music or music having offensive lyrics... As users come and go from the environment).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4,15, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2014/0031961 issued to Wansley et al. (hereinafter as "Wansley") in view of U.S Patent Application Publication 2013/0018897 issued to Martinez et al. (hereinafter as “Martinez”).

	Regarding claim 1, Wansley teaches a method for playing music, the method comprising: identifying, by a processor in real-time, a plurality of users that are currently located within a selected area of an establishment via locating respective electronic devices associated with each user of the plurality of users (Wansley: [0042]; As will be discussed below, tracking and identifying the location of a user's device enable processing to generate playlists that may be relevant to the other users who may be at the same location. The user login information will be handled by the user access module 317, which in turn, sends the user login information to the user database 318 to be stored in the respective user records. In one embodiment, after obtaining the user login information from the user database 318, the music logic 311 may provide a music service for generating location-based playlists to user A, user B, and user C in room 360 in the form of the music service icons or buttons 390, in the display screens (380_A, 380_B, and 380_C) of the user devices (370_A, 370_B, and 370_C). [0044]; In one embodiment, the users identified by the music logic 311 are the users who have logged into their respective music accounts and who are within the defined boundaries of a location. As noted above, the boundaries of a location can be identified by obtaining location data from one or more location identifying services. In the example illustrated in FIG. 3, the defined boundaries of the location may be the walls of the room 360); 

retrieving, by the processor in real-time, music listening data from each respective electronic device (Wansley: [0042]-[0043]; after obtaining the user login information from the user database 318, the music logic 311 may provide a music service for generating location-based playlists to user A, user B, and user C in room 360 in the form of the music service icons or buttons 390, in the display screens (380_A, 380_B, and 380_C) of the user devices (370_A, 370_B, and 370_C)…the music logic 311 may obtain the music listening histories of user A, user B, and user C from their respective user records stored in the user database 318, and pass the user music listening histories to the recommendation framework 312. In one embodiment, the music listening histories of a user defines the user's music preferences. The recommendation framework 312 may aggregate the obtained music listening histories of user A, user B, and user C and generate one or more playlists accordingly. In one embodiment, the generated playlist may be displayed to a user), wherein

 each retrieved music listening data is associated with an identified user corresponding to the electronic device from which the music listening data is retrievedWansley: [0035]; The user access module 317 may be used to handle a user's music account login request and to communicate the user login information to the user database 318. [0043];  the music logic 311 may obtain the music listening histories of user A, user B, and user C from their respective user records stored in the user database 318, and pass the user music listening histories to the recommendation framework 312. In one embodiment, the music listening histories of a user defines the user's music preferences. The recommendation framework 312 may aggregate the obtained music listening histories of user A, user B, and user C and generate one or more playlists accordingly);

 building, by the processor in real-time, a playlist for the selected area of the establishment based on the music listening data retrieved from each respective electronic device associated with each user (Wansley: [0047]; the recommendation framework 312 may adjust the generated playlist when a new user, who has logged into his or her music account, enters the location, or when any of the identified users exit the location. The new user having a user device may be identified by the music logic 311 via the location data of the user device detected by the tracking logic 316. Similarly, a user who exits the location may be identified by the music logic 311 via the location data of the user device provided by the tracking logic 316. [0049]; if user C has very different music preference than the music preferences of user A and user B, user C may be identified by the recommendation framework 312 as an outlier and the music preference of user C may be excluded, down weighted, or ignored by the recommendation framework 312, when aggregating the music preferences for the identified users in room 360. [0052]; The music service provider 460 may identify user 410 and user 450 based on location data and can aggregate the music preferences of user 410 and user 450. The music service provider 460 may further generate a playlist 495 and provide access to the generated playlist 495 to the user devices of user 410 and user 450);

Wansley does not explicitly teach accessing host preference data for the selected area, the host preference data comprising schedule dependent preferences and objectives; filtering, by the processor in real-time, the playlist according to the schedule dependent preferences and objectives of the establishment.

However, Martinez teaches  accessing host preference data for the selected area, the host preference data comprising schedule dependent preferences and objectives (Martinez: [0107]; W4 COMN is aware of the physical location of persons and places, and is further aware of the media preferences of such persons and places and their relationship to one another. The W4 COMN also has access to aggregated users data profiles and behavior patterns over-time against which to map or compare new events in specific contexts to validate, modify or derive data values for consideration in the selection or presentation of media files to users. [0146]-[0147]; Before guests arrive, the host sets the stereo to play. Initially, the entertainment system only plays the music the host likes. As guests arrive, their presence is detected via their local W4 devices, their playlists and preferences of each guest are determined and add new tracks are added to the playlist or mixed into the re-mix. The host can also set filters ahead of time in order to flavor the playlist to the host's liking and the event, e.g. avoiding media with explicit lyrics or themes when children are at an event); 

filtering, by the processor in real-time, the playlist according to the schedule dependent preferences and objectives The playlists and favorite songs of all users present at the location can be compared, determining overlaps, similarities, and matching tracks or styles to create a composite playlist. The playlist can additionally be filtered using filter criteria 952 to exclude media that falls within defined categories. For example, a coffee house may choose to filter out heavy metal or rap music or music having offensive lyrics... As users come and go from the environment); and

 playing, by the processor in real-time, the filtered playlist within the selected area of the establishment (Martinez: [0128]; For example, a coffee house may choose to filter out heavy metal or rap music or music having offensive lyrics. The playlist can additionally be sorted in a specific order, for example, by artist. The playlist can additionally specify that only specific tracks or sections of selected media are played. The playlist can additionally specify that only specific tracks or sections of selected media are played, in effect creating a real-time composite stream by mixing and re-mixing portions of multiple media files into one experience. As users come and go from the environment).  
It would have been obvious to a person of ordinary skill in the art , before the effective filing date of the invention, to modify Wansley (teaches identifying a plurality of users of a corresponding plurality of electronic devices that are currently located within a selected area and building a playlist to be filter accordingly) with the teachings of Martinez (teaches filtering the playlist to a host preference and playing the filtered list according to the area). One of ordinary skill in the art would have been motivated to make such a combination of providing proficient performance in improving the transitions the music playlist when the user is enters an environment in such provides significant impact changes to allow the user to list to the music without any impact to the user’s action (See Martinez: [0140]). In addition, the references (Wansley and Martinez) teach features that are directed to analogous art and they are directed to the same field of endeavor as Wansley and Martinez are directed to receiving music playlist and improvising to improve the experience for the user to be adjusted accordingly.
	Regarding claim 2, the modification of Wansley and Martinez teaches claimed invention substantially as claimed, and Wansley further teaches the selected area is a geo-fenced area (Wansley: [0055]; FIG. 5 illustrates a method for generating location-based playlists based on music preferences of the identified users, in accordance with one embodiment of the present disclosure. In this embodiment, three users (user 510, user 520, and user 530), who have logged into their respective music accounts online, are identified within the defined boundaries of a location).  

	Regarding claim 3, the modification of Wansley and Martinez teaches claimed invention substantially as claimed, and Martinez further teaches the data comprises preferences is selected from the group consisting of a preferred genre, a preferred artist, a preferred tempo, a preferred mood and a preferred demographic (Martinez: [0147]; As guests arrive, their presence is detected via their local W4 devices, their playlists and preferences of each guest are determined and add new tracks are added to the playlist or mixed into the re-mix. The host can also set filters ahead of time in order to flavor the playlist to the host's liking and the event, e.g. avoiding media with explicit lyrics or themes when children are at an event. For example, a majority of the guests may like death-metal, but the host may not wish to have it played at a sedate dinner party, and can specify categories of music to play or not play as default preferences, derived preferences based upon W4 data concerning the event and a model of event types to match every event, or explicitly entered preferences such as "no death metal.").  

	Regarding claim 4, the modification of Wansley and Martinez teaches claimed invention substantially as claimed, and Wansley further teaches the music listening data comprises a music selection history for one or more users of the plurality of users (Wansley: [0043];  the music logic 311 may obtain the music listening histories of user A, user B, and user C from their respective user records stored in the user database 318, and pass the user music listening histories to the recommendation framework 312. In one embodiment, the music listening histories of a user defines the user's music preferences. The recommendation framework 312 may aggregate the obtained music listening histories of user A, user B, and user C and generate one or more playlists accordingly).  

	Regarding claim 15, Wansley teaches a computer program product for playing music, the computer program product comprising a computer readable storage medium having program instructions embodied therewith (Wansley: [0069]; Examples of the non-transitory computer readable storage medium include permanent storage 708, network attached storage (NAS), read-only memory or random-access memory in memory module 706, Compact Discs (CD), Blu-ray™ discs, flash drives, hard drives, magnetic tapes, and other data storage devices. The non-transitory computer readable storage medium may be distributed over a network-coupled computer system so that the computer readable code is stored and executed in a distributed fashion), wherein the computer readable storage medium is not a transitory signal per se (Wansley: [0069]; Embodiments of the present disclosure can be fabricated as computer readable code on a non-transitory computer readable storage medium. The non-transitory computer readable storage medium holds data which can be read by a computer system), 

the program instructions executable by a processor to cause the processor to conduct a method comprising: identifying, by the processor in real-time, a plurality of users that are currently located within a selected area of an establishment via respective electronic -4-devices associated with each user of the plurality of users (Wansley: [0042]; As will be discussed below, tracking and identifying the location of a user's device enable processing to generate playlists that may be relevant to the other users who may be at the same location. The user login information will be handled by the user access module 317, which in turn, sends the user login information to the user database 318 to be stored in the respective user records. In one embodiment, after obtaining the user login information from the user database 318, the music logic 311 may provide a music service for generating location-based playlists to user A, user B, and user C in room 360 in the form of the music service icons or buttons 390, in the display screens (380_A, 380_B, and 380_C) of the user devices (370_A, 370_B, and 370_C). [0044]; In one embodiment, the users identified by the music logic 311 are the users who have logged into their respective music accounts and who are within the defined boundaries of a location. As noted above, the boundaries of a location can be identified by obtaining location data from one or more location identifying services. In the example illustrated in FIG. 3, the defined boundaries of the location may be the walls of the room 360); 

retrieving, in real-time, music listening data from each respective electronic device (Wansley: [0042]-[0043]; after obtaining the user login information from the user database 318, the music logic 311 may provide a music service for generating location-based playlists to user A, user B, and user C in room 360 in the form of the music service icons or buttons 390, in the display screens (380_A, 380_B, and 380_C) of the user devices (370_A, 370_B, and 370_C)…the music logic 311 may obtain the music listening histories of user A, user B, and user C from their respective user records stored in the user database 318, and pass the user music listening histories to the recommendation framework 312. In one embodiment, the music listening histories of a user defines the user's music preferences. The recommendation framework 312 may aggregate the obtained music listening histories of user A, user B, and user C and generate one or more playlists accordingly. In one embodiment, the generated playlist may be displayed to a user), wherein 

each retrieved music listening data is associated with an identified user corresponding to the electronic device from which the music listening data is retrievedWansley: [0035]; The user access module 317 may be used to handle a user's music account login request and to communicate the user login information to the user database 318. [0043];  the music logic 311 may obtain the music listening histories of user A, user B, and user C from their respective user records stored in the user database 318, and pass the user music listening histories to the recommendation framework 312. In one embodiment, the music listening histories of a user defines the user's music preferences. The recommendation framework 312 may aggregate the obtained music listening histories of user A, user B, and user C and generate one or more playlists accordingly); 

building, in real-time, a playlist for the selected area of the establishment based on the music listening data retrieved from each respective electronic device associated with each user (Wansley: [0047]; the recommendation framework 312 may adjust the generated playlist when a new user, who has logged into his or her music account, enters the location, or when any of the identified users exit the location. The new user having a user device may be identified by the music logic 311 via the location data of the user device detected by the tracking logic 316. Similarly, a user who exits the location may be identified by the music logic 311 via the location data of the user device provided by the tracking logic 316. [0049]; if user C has very different music preference than the music preferences of user A and user B, user C may be identified by the recommendation framework 312 as an outlier and the music preference of user C may be excluded, down weighted, or ignored by the recommendation framework 312, when aggregating the music preferences for the identified users in room 360. [0052]; The music service provider 460 may identify user 410 and user 450 based on location data and can aggregate the music preferences of user 410 and user 450. The music service provider 460 may further generate a playlist 495 and provide access to the generated playlist 495 to the user devices of user 410 and user 450); 

Wansley does not explicitly teach accessing host preference data for the selected area, the host preference data comprising schedule dependent preferences and objectives; filtering, in real-time, the playlist according to the host preference data to produce a filtered playlist; and playing, in real-time, the filtered playlist within the selected area of the establishment.  

However, Martinez teaches accessing host preference data for the selected area, the host preference data comprising schedule dependent preferences and objectives (Martinez: [0107]; W4 COMN is aware of the physical location of persons and places, and is further aware of the media preferences of such persons and places and their relationship to one another. The W4 COMN also has access to aggregated users data profiles and behavior patterns over-time against which to map or compare new events in specific contexts to validate, modify or derive data values for consideration in the selection or presentation of media files to users. [0146]-[0147]; Before guests arrive, the host sets the stereo to play. Initially, the entertainment system only plays the music the host likes. As guests arrive, their presence is detected via their local W4 devices, their playlists and preferences of each guest are determined and add new tracks are added to the playlist or mixed into the re-mix. The host can also set filters ahead of time in order to flavor the playlist to the host's liking and the event, e.g. avoiding media with explicit lyrics or themes when children are at an event);

 filtering, in real-time, the playlist according to the host preference data to produce a filtered playlist (Martinez: [0128]; The playlists and favorite songs of all users present at the location can be compared, determining overlaps, similarities, and matching tracks or styles to create a composite playlist. The playlist can additionally be filtered using filter criteria 952 to exclude media that falls within defined categories. For example, a coffee house may choose to filter out heavy metal or rap music or music having offensive lyrics... As users come and go from the environment); and 

playing, in real-time, the filtered playlist within the selected area of the establishment (Martinez: [0128]; For example, a coffee house may choose to filter out heavy metal or rap music or music having offensive lyrics. The playlist can additionally be sorted in a specific order, for example, by artist. The playlist can additionally specify that only specific tracks or sections of selected media are played. The playlist can additionally specify that only specific tracks or sections of selected media are played, in effect creating a real-time composite stream by mixing and re-mixing portions of multiple media files into one experience. As users come and go from the environment).
It would have been obvious to a person of ordinary skill in the art , before the effective filing date of the invention, to modify Wansley (teaches identifying a plurality of users of a corresponding plurality of electronic devices that are currently located within a selected area and building a playlist to be filter accordingly) with the teachings of Martinez (teaches filtering the playlist to a host preference and playing the filtered list according to the area). One of ordinary skill in the art would have been motivated to make such a combination of providing proficient performance in improving the transitions the music playlist when the user is enters an environment in such provides significant impact changes to allow the user to list to the music without any impact to the user’s action (See Martinez: [0140]). In addition, the references (Wansley and Martinez) teach features that are directed to analogous art and they are directed to the same field of endeavor as Wansley and Martinez are directed to receiving music playlist and improvising to improve the experience for the user to be adjusted accordingly.
	Regarding claim 16, Wansley teaches a system for playing music, the system comprising: one or more processors (Wansley: [0066]; The computer system 700 includes a processor 704, which is coupled through a bus to memory 706, permanent storage 708, and Input/Output (I/O) interface 710); and 

a computer-readable storage medium including program instructions embodied therewith (Wansley: [0069]; Examples of the non-transitory computer readable storage medium include permanent storage 708, network attached storage (NAS), read-only memory or random-access memory in memory module 706, Compact Discs (CD), Blu-ray™ discs, flash drives, hard drives, magnetic tapes, and other data storage devices. The non-transitory computer readable storage medium may be distributed over a network-coupled computer system so that the computer readable code is stored and executed in a distributed fashion), wherein

 the computer-readable storage medium is not a transitory signal per se (Wansley: [0069]; Embodiments of the present disclosure can be fabricated as computer readable code on a non-transitory computer readable storage medium. The non-transitory computer readable storage medium holds data which can be read by a computer system), the program instructions executable by the one or more processors to cause the one or more processors to conduct a method comprising: 

identifying, in real-time, a plurality of users that are currently located -5-within a selected area of an establishment via locating respective electronic devices associated with each user of the plurality of users, retrieving, in real-time, music listening data from each respective electronic device (Wansley: [0042]; As will be discussed below, tracking and identifying the location of a user's device enable processing to generate playlists that may be relevant to the other users who may be at the same location. The user login information will be handled by the user access module 317, which in turn, sends the user login information to the user database 318 to be stored in the respective user records. In one embodiment, after obtaining the user login information from the user database 318, the music logic 311 may provide a music service for generating location-based playlists to user A, user B, and user C in room 360 in the form of the music service icons or buttons 390, in the display screens (380_A, 380_B, and 380_C) of the user devices (370_A, 370_B, and 370_C). [0044]; In one embodiment, the users identified by the music logic 311 are the users who have logged into their respective music accounts and who are within the defined boundaries of a location. As noted above, the boundaries of a location can be identified by obtaining location data from one or more location identifying services. In the example illustrated in FIG. 3, the defined boundaries of the location may be the walls of the room 360), wherein

 each retrieved music listening data is associated with an identified user corresponding to the electronic device from which the music listening data is retrievedWansley: [0035]; The user access module 317 may be used to handle a user's music account login request and to communicate the user login information to the user database 318. [0043];  the music logic 311 may obtain the music listening histories of user A, user B, and user C from their respective user records stored in the user database 318, and pass the user music listening histories to the recommendation framework 312. In one embodiment, the music listening histories of a user defines the user's music preferences. The recommendation framework 312 may aggregate the obtained music listening histories of user A, user B, and user C and generate one or more playlists accordingly), 

building, in real-time, a playlist for the selected area of the establishment based on the music listening data retrieved from each respective electronic device associated with each user (Wansley: [0047]; the recommendation framework 312 may adjust the generated playlist when a new user, who has logged into his or her music account, enters the location, or when any of the identified users exit the location. The new user having a user device may be identified by the music logic 311 via the location data of the user device detected by the tracking logic 316. Similarly, a user who exits the location may be identified by the music logic 311 via the location data of the user device provided by the tracking logic 316. [0049]; if user C has very different music preference than the music preferences of user A and user B, user C may be identified by the recommendation framework 312 as an outlier and the music preference of user C may be excluded, down weighted, or ignored by the recommendation framework 312, when aggregating the music preferences for the identified users in room 360. [0052]; The music service provider 460 may identify user 410 and user 450 based on location data and can aggregate the music preferences of user 410 and user 450. The music service provider 460 may further generate a playlist 495 and provide access to the generated playlist 495 to the user devices of user 410 and user 450).

Wansley does not explicitly teach accessing host preference data for the selected area, the host preference data comprising schedule dependent preferences and objectives, filtering, in real-time, the playlist according to the host preference data to produce a filtered playlist, and playing, in real-time, the filtered playlist within the selected area of the establishment.  

	However, Martinez teaches accessing host preference data for the selected area, the host preference data comprising schedule dependent preferences and objectives (Martinez: [0107]; W4 COMN is aware of the physical location of persons and places, and is further aware of the media preferences of such persons and places and their relationship to one another. The W4 COMN also has access to aggregated users data profiles and behavior patterns over-time against which to map or compare new events in specific contexts to validate, modify or derive data values for consideration in the selection or presentation of media files to users. [0146]-[0147]; Before guests arrive, the host sets the stereo to play. Initially, the entertainment system only plays the music the host likes. As guests arrive, their presence is detected via their local W4 devices, their playlists and preferences of each guest are determined and add new tracks are added to the playlist or mixed into the re-mix. The host can also set filters ahead of time in order to flavor the playlist to the host's liking and the event, e.g. avoiding media with explicit lyrics or themes when children are at an event), 

filtering, in real-time, the playlist according to the host preference data to produce a filtered playlist (Martinez: [0128]; The playlists and favorite songs of all users present at the location can be compared, determining overlaps, similarities, and matching tracks or styles to create a composite playlist. The playlist can additionally be filtered using filter criteria 952 to exclude media that falls within defined categories. For example, a coffee house may choose to filter out heavy metal or rap music or music having offensive lyrics... As users come and go from the environment), and 

playing, in real-time, the filtered playlist within the selected area of the establishment (Martinez: [0128]; For example, a coffee house may choose to filter out heavy metal or rap music or music having offensive lyrics. The playlist can additionally be sorted in a specific order, for example, by artist. The playlist can additionally specify that only specific tracks or sections of selected media are played. The playlist can additionally specify that only specific tracks or sections of selected media are played, in effect creating a real-time composite stream by mixing and re-mixing portions of multiple media files into one experience. As users come and go from the environment).  
It would have been obvious to a person of ordinary skill in the art , before the effective filing date of the invention, to modify Wansley (teaches identifying a plurality of users of a corresponding plurality of electronic devices that are currently located within a selected area and building a playlist to be filter accordingly) with the teachings of Martinez (teaches filtering the playlist to a host preference and playing the filtered list according to the area). One of ordinary skill in the art would have been motivated to make such a combination of providing proficient performance in improving the transitions the music playlist when the user is enters an environment in such provides significant impact changes to allow the user to list to the music without any impact to the user’s action (See Martinez: [0140]). In addition, the references (Wansley and Martinez) teach features that are directed to analogous art and they are directed to the same field of endeavor as Wansley and Martinez are directed to receiving music playlist and improvising to improve the experience for the user to be adjusted accordingly.
	Regarding claim 17, the modification of Wansley and Martinez teaches claimed invention substantially as claimed, and Martinez further teaches the data comprises preferences i-s-selected from the group consisting of a preferred genre, a preferred artist, a preferred tempo, a preferred mood and a preferred demographic (Martinez: [0147]; As guests arrive, their presence is detected via their local W4 devices, their playlists and preferences of each guest are determined and add new tracks are added to the playlist or mixed into the re-mix. The host can also set filters ahead of time in order to flavor the playlist to the host's liking and the event, e.g. avoiding media with explicit lyrics or themes when children are at an event. For example, a majority of the guests may like death-metal, but the host may not wish to have it played at a sedate dinner party, and can specify categories of music to play or not play as default preferences, derived preferences based upon W4 data concerning the event and a model of event types to match every event, or explicitly entered preferences such as "no death metal.").  

	Regarding claim 18, the modification of Wansley and Martinez teaches claimed invention substantially as claimed, and Wansley further teaches the music listening data comprises a music -6-selection history for one or more users of the plurality of users (Wansley: [0043];  the music logic 311 may obtain the music listening histories of user A, user B, and user C from their respective user records stored in the user database 318, and pass the user music listening histories to the recommendation framework 312. In one embodiment, the music listening histories of a user defines the user's music preferences. The recommendation framework 312 may aggregate the obtained music listening histories of user A, user B, and user C and generate one or more playlists accordingly).  

Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2014/0031961 issued to Wansley et al. (hereinafter as "Wansley") in view of U.S Patent Application Publication 2013/0018897 issued to Martinez et al. (hereinafter as “Martinez”) in further view of U.S Patent Application Publication 2008/0091717 issued to Garbow et al. (hereinafter as “Garbow”).

Regarding claim 5, the modification of Wansley and Martinez teaches claimed invention substantially as claimed, however the modification of Wansley and Martinez does not explicitly teach the music listening data comprises one or more preferred genres for one or more users of the plurality of users.  
	
Garbow teaches the music listening data comprises one or more preferred genres for one or more users of the plurality of users (Garbow: [0024]; It will be appreciated that a collaborative playlist generation algorithm may also include personal rating information input by users of the DMP's, reflecting the users' personal opinions, likes or dislikes of certain songs, artists, genres, etc. However, typically a collaborative playlist generation algorithm will also rely on information other than user ratings, e.g., identification data and/or the commonality of identification data regarding specific songs, artists, genres, etc. resident in the various DMP's).  

	It would have been obvious to a person of ordinary skill in the art , before the effective filing date of the invention, to modify Wansley (teaches identifying a plurality of users of a corresponding plurality of electronic devices that are currently located within a selected area and building a playlist to be filter accordingly) with the teachings of Martinez (teaches filtering the playlist to a host preference and playing the filtered list according to the area) and to further teachings of Garbow (teaches the music listening data comprises one or more preferred genres for one or more users of the plurality of users). One of ordinary skill in the art would have been motivated to make such a combination of providing proficient performance in improving the transitions the music playlist to reflect to user’s opinion to provide greater listening preferences (See Garbow: [0024]). In addition, the references (Wansley, Martinez, and Garbow) teach features that are directed to analogous art and they are directed to the same field of endeavor as Wansley, Martinez, and Garbow are directed to receiving music playlist and improvising to improve the experience for the user to be adjusted accordingly.

	Regarding claim 19, the modification of Wansley and Martinez teaches claimed invention substantially as claimed, however the modification of Wansley and Martinez does not explicitly teach the music listening data comprises one or more preferred genres for one or more users of the plurality of users.  

	Garbow teaches the music listening data comprises one or more preferred genres for one or more users of the plurality of users (Garbow: [0024]; It will be appreciated that a collaborative playlist generation algorithm may also include personal rating information input by users of the DMP's, reflecting the users' personal opinions, likes or dislikes of certain songs, artists, genres, etc. However, typically a collaborative playlist generation algorithm will also rely on information other than user ratings, e.g., identification data and/or the commonality of identification data regarding specific songs, artists, genres, etc. resident in the various DMP's).  

It would have been obvious to a person of ordinary skill in the art , before the effective filing date of the invention, to modify Wansley (teaches identifying a plurality of users of a corresponding plurality of electronic devices that are currently located within a selected area and building a playlist to be filter accordingly) with the teachings of Martinez (teaches filtering the playlist to a host preference and playing the filtered list according to the area) and to further teachings of Garbow (teaches the music listening data comprises one or more preferred genres for one or more users of the plurality of users). One of ordinary skill in the art would have been motivated to make such a combination of providing proficient performance in improving the transitions the music playlist to reflect to user’s opinion to provide greater listening preferences (See Garbow: [0024]). In addition, the references (Wansley, Martinez, and Garbow) teach features that are directed to analogous art and they are directed to the same field of endeavor as Wansley, Martinez, and Garbow are directed to receiving music playlist and improvising to improve the experience for the user to be adjusted accordingly.

Claims 6-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over  U.S Patent Application Publication 2014/0031961 issued to Wansley et al. (hereinafter as "Wansley") in view of U.S Patent Application Publication 2013/0018897 issued to Martinez et al. (hereinafter as “Martinez”) in further view of U.S Patent Application Publication 2015/0237472 issued to Alsina et al. (hereinafter as "Alsina").

Regarding claim 6, the modification of Wansley and Martinez teaches claimed invention substantially as claimed, however the modification of Wansley and Martinez does not explicitly teach the playlist includes a commonly selected song for the plurality of users of electronic devices within the selected area.  
	Alsina teaches the playlist includes a commonly selected song for the plurality of users of electronic devices within the selected area (Alsina: [0046]-[0047]; For example, the content-listing module 130 can access a database containing all content items and search or filter the content items based on the determined geofence to identify and/or select those content items associated with a specific geographic area or perimeter specified in the geofence. The content-listing module 130 can rank or order items in any specific list of items. For example, the content-listing module 130 can rank items based on their specific location relative to another location, such as a current location of a user terminal 102 i, a predicted location of the user terminal 102 i, a location of a locale, a location of a third party, a location of other devices, an identity of the user and/or the user terminal 102 i, an identity of a place or locale, a history, a popularity, etc).  
It would have been obvious to a person of ordinary skill in the art , before the effective filing date of the invention, to modify Wansley (teaches identifying a plurality of users of a corresponding plurality of electronic devices that are currently located within a selected area and building a playlist to be filter accordingly) with the teachings of Martinez (teaches filtering the playlist to a host preference and playing the filtered list according to the area) and to further teachings of Alsina (teaches commonly selected song for the plurality of users of electronic devices within the selected area). One of ordinary skill in the art would have been motivated to make such a combination of providing proficient performance in delivering and gathering and use of data available from various sources to improve the delivery to users of invitational content or any other content that may be of interest to them (See Alsina: [0049]). In addition, the references (Wansley, Martinez, and Alsina) teach features that are directed to analogous art and they are directed to the same field of endeavor as Wansley, Martinez, and Alsina are directed to receiving music playlist and improvising to improve the experience for the user to be adjusted accordingly.
Regarding claim 7, the modification of Wansley and Martinez teaches claimed invention substantially as claimed, however the modification of Wansley and Martinez does not explicitly teach the playlist includes one or more songs corresponding to a commonly preferred genre for the plurality of users of electronic devices within the selected area.  

	Alsina teaches the playlist includes one or more songs corresponding to a commonly preferred genre for the plurality of users of electronic devices within the selected area (Alsina: [0046]; The content-listing module 130 can identify and/or select specific items to include in a list of items from one or more master lists of items or databases. For example, the content-listing module 130 can access a database containing all content items and search or filter the content items based on the determined geofence to identify and/or select those content items associated with a specific geographic area or perimeter specified in the geofence. Here, the metadata of the content items can also include additional information which can be used by the content-listing module 130 to search, filter, identify, order, or rank the content items. [0084]; For example, in some embodiments, the places of interest can refer to media content items associated with specific locales. Here, the geographical perimeter can be for identifying media content items within a particular distance of the user terminal 102 i).  
It would have been obvious to a person of ordinary skill in the art , before the effective filing date of the invention, to modify Wansley (teaches identifying a plurality of users of a corresponding plurality of electronic devices that are currently located within a selected area and building a playlist to be filter accordingly) with the teachings of Martinez (teaches filtering the playlist to a host preference and playing the filtered list according to the area) and to further teachings of Alsina (teaches commonly selected song for the plurality of users of electronic devices within the selected area). One of ordinary skill in the art would have been motivated to make such a combination of providing proficient performance in delivering and gathering and use of data available from various sources to improve the delivery to users of invitational content or any other content that may be of interest to them (See Alsina: [0049]). In addition, the references (Wansley, Martinez, and Alsina) teach features that are directed to analogous art and they are directed to the same field of endeavor as Wansley, Martinez, and Alsina are directed to receiving music playlist and improvising to improve the experience for the user to be adjusted accordingly.
	Regarding claim 8, the modification of Wansley and Martinez teaches claimed invention substantially as claimed, however the modification of Wansley and Martinez does not explicitly teach identifying the plurality of users of electronic devices comprises identifying an electronic device that is currently within the selected area.
	Alsina teaches identifying the plurality of users of electronic devices comprises identifying an electronic device that is currently within the selected area (Alsina: [0045]-[0046]; The content-listing module 130 can also identify a geofence for the user terminals 102 based on the location data. The geofence can specify a geographic area or a perimeter, and the content-listing module 130 can identify and select items associated with the geographic area, for inclusion in a list of items. The content-listing module 130 can identify and/or select specific items to include in a list of items from one or more master lists of items or databases.The content items in the master list or database can include associations with specific businesses, people, locales, entities, or locations to enable the content-listing module 130 to identify content items having specific associations).  
It would have been obvious to a person of ordinary skill in the art , before the effective filing date of the invention, to modify Wansley (teaches identifying a plurality of users of a corresponding plurality of electronic devices that are currently located within a selected area and building a playlist to be filter accordingly) with the teachings of Martinez (teaches filtering the playlist to a host preference and playing the filtered list according to the area) and to further teachings of Alsina (teaches commonly selected song for the plurality of users of electronic devices within the selected area). One of ordinary skill in the art would have been motivated to make such a combination of providing proficient performance in delivering and gathering and use of data available from various sources to improve the delivery to users of invitational content or any other content that may be of interest to them (See Alsina: [0049]). In addition, the references (Wansley, Martinez, and Alsina) teach features that are directed to analogous art and they are directed to the same field of endeavor as Wansley, Martinez, and Alsina are directed to receiving music playlist and improvising to improve the experience for the user to be adjusted accordingly.
Regarding claim 9, the modification of Wansley, Martinez, and Alsina teaches claimed invention substantially as claimed, and Alsina further teaches requesting a user profile from the electronic device(Alsina: [0037]; The content delivery system 106 can analyze the attributes of requesting devices to determine whether such requests can be attributed to the same device. [0039]; In some cases, the content delivery system 106 can receive a direct request to update one or more user profiles. The update request can come directly from the user's device or any other device capable of communicating with the content delivery system 106).
Regarding claim 10, the modification of Wansley, Martinez, and Alsina teaches claimed invention substantially as claimed, and Alsina further teaches receiving a user profile from the electronic device(Alsina: [0039]; In some cases, a user can set the expiration period. In some instances, the user-profile-updater module 124 can update the user profile database 156 at least every week, or every day. In some cases, the content delivery system 106 can receive a direct request to update one or more user profiles).
	Regarding claim 11, the modification of Wansley, Martinez, and Alsina teaches claimed invention substantially as claimed, and Alsina further teaches the user profile comprises user identity information(Alsina: [0038]; In some embodiments, the content delivery system 106 can include a user-profile database 156. The user-profile database 156 can, at least in part, be constructed based on declared user characteristics related to one or more users).
	Regarding claim 12, the modification of Wansley, Martinez, and Alsina teaches claimed invention substantially as claimed, and Alsina further teaches the user profile comprises demographic information(Alsina: [0035]; Additionally, rules for combining primary and secondary content can be based on user characteristics known about the user. As used herein, the term “user characteristics” refers to the characteristics of a particular user associated with one or more of user terminals 102. Spatial-temporal characteristics can define a location, a location zone, a date, a time, or any other characteristic that defines a geographic location and/or a time for delivery of the content package. Demographic characteristics can define characteristics of the users targeted by the content or associated with the content. For example, demographic characteristics can include age, income, gender, occupation, or any other user characteristics. Behavioral characteristics can define user behaviors for one or more different types of content, separately or in combination with any other user characteristics).
	Regarding claim 13, the modification of Wansley, Martinez, and Alsina teaches claimed invention substantially as claimed, and Alsina further teaches the user profile indicates a music listening service(Alsina: [0035]; For example, if the user is registered with an online media service, such as the ITUNES store maintained by Apple Inc. of Cupertino, Calif., the collected data could include the user's registration information. Such data can provide values for declared user characteristics. Furthermore, the content delivery system 106 can be configured to learn of or derive user characteristics from any number of other information sources. For example, in some configurations, the content delivery system 106 can derive or infer one or more user characteristic values from user characteristic values already known about the user).
	Regarding claim 14, the modification of Wansley, Martinez, and Alsina teaches claimed invention substantially as claimed, and Alsina further teaches retrieving at least a portion of the music listening data from the music listening service(Alsina: [0035]; Furthermore, the content delivery system 106 can be configured to learn of or derive user characteristics from any number of other information sources. For example, in some configurations, the content delivery system 106 can derive or infer one or more user characteristic values from user characteristic values already known about the user. [0045]; In some embodiments, the content delivery system 106 can include a content-listing module 130. The content-listing module 130 can generate and/or maintain lists of content items, such as invitational content, that are estimated to be of interest to a user. For example, the content-listing module 130 can generate a specific list of items based on location data from one or more user terminals 102. The content-listing module 130 can also identify a geofence for the user terminals 102 based on the location data. The geofence can specify a geographic area or a perimeter, and the content-listing module 130 can identify and select items associated with the geographic area, for inclusion in a list of items. [0057]; The request can include location data, a geographic area, a boundary, or any other geofencing data, which the server can use to determine which list of items to send to the client device 206).
	Regarding claim 20, the modification of Wansley and Martinez teaches claimed invention substantially as claimed, however the modification of Wansley and Martinez does not explicitly teach the playlist includes a commonly selected song for the plurality of users of electronic devices within the selected area.
	Alsina teaches the playlist includes a commonly selected song for the plurality of users of electronic devices within the selected area (Alsina: [0046]-[0047]; For example, the content-listing module 130 can access a database containing all content items and search or filter the content items based on the determined geofence to identify and/or select those content items associated with a specific geographic area or perimeter specified in the geofence. The content-listing module 130 can rank or order items in any specific list of items. For example, the content-listing module 130 can rank items based on their specific location relative to another location, such as a current location of a user terminal 102 i, a predicted location of the user terminal 102 i, a location of a locale, a location of a third party, a location of other devices, an identity of the user and/or the user terminal 102 i, an identity of a place or locale, a history, a popularity, etc).
It would have been obvious to a person of ordinary skill in the art , before the effective filing date of the invention, to modify Wansley (teaches identifying a plurality of users of a corresponding plurality of electronic devices that are currently located within a selected area and building a playlist to be filter accordingly) with the teachings of Martinez (teaches filtering the playlist to a host preference and playing the filtered list according to the area) and to further teachings of Alsina (teaches commonly selected song for the plurality of users of electronic devices within the selected area). One of ordinary skill in the art would have been motivated to make such a combination of providing proficient performance in delivering and gathering and use of data available from various sources to improve the delivery to users of invitational content or any other content that may be of interest to them (See Alsina: [0049]). In addition, the references (Wansley, Martinez, and Alsina) teach features that are directed to analogous art and they are directed to the same field of endeavor as Wansley, Martinez, and Alsina are directed to receiving music playlist and improvising to improve the experience for the user to be adjusted accordingly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S Patent Application Publication 2020/0042554 issued to Liu et al. (hereinafter as “Liu”) teaches identifying a user having a user device and identifying a group of users within the distance zone and playing the selected music track.
U.S Patent Application Publication 2020/0097666 issued to WELDEMARIAM et al. (hereinafter as “WELDEMARIAM”) teaches determining the content is objectionable to the user around the surrounding area when the user is entering the geo-fenced area.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW N HO whose telephone number is (571)270-0590. The examiner can normally be reached M-F 10:30 -7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
6/15/2022
/ANDREW N HO/Examiner
Art Unit 2162                 

/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162